Appeal from an order of the Supreme Court, Special Term, Sullivan County which denied the petitioner’s application for an order directing respondents to accept and file certain alleged nominations made by the Liberal Party. It appears that the paper filed by the petitioner did not comply with the requirements for a certificate of nomination under the Election Law (§ 131, subd. 9); and also that it was not executed in conformity with the rules and regulations of the County Committee of the Liberal Party in Sullivan County (Election Law, § 131, subd. 5). There are other defects in the petitioner’s proceedings which we are not required to pass upon at this time. Order unanimously affirmed, without costs. Present—Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ.